




Exhibit 10.4
SECURITY AGREEMENT
 
This Security Agreement dated as of September 2, 2011 (the “Agreement”) between
Genta Incorporated, a Delaware corporation (the “Grantor”) and Tang Capital
Partners, L.P., as agent (together with any successor agent, the “Agent”) for
the Purchasers (as defined in the Securities Purchase Agreement (as defined
below)).  Terms used herein and not otherwise defined herein are used in this
Agreement as defined in the Securities Purchase Agreement and the H Notes (as
defined below).  Further, unless otherwise defined in this Agreement or in the
Securities Purchase Agreement, terms defined in the UCC (as defined below) are
used in this Agreement as such terms are defined in the UCC.
 
Preliminary Statements
 
A.          The Grantor has entered into a Securities Purchase Agreement dated
as of September 2, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, being the “Securities Purchase Agreement”)
with the Purchasers pursuant to which, subject to the terms and conditions set
forth therein, the Purchasers have agreed to purchase from the Grantor, and the
Grantor has agreed to sell to the Purchasers, units, in an aggregate amount of
up to $12,700,000, consisting of, among other securities, 12.00% senior secured
cash collateralized convertible promissory notes due September 9, 2021 in the
aggregate principal amount of $8,466,666.67, convertible into Common Stock (the
“H Notes”).
 
B.          The Grantor is entering into this Agreement in order to grant to the
Agent for the ratable benefit of the Purchasers a security interest in all of
its right, title and interest in and to the Collateral (as defined herein).
 
C.           It is a condition precedent to the purchase of the H Notes by the
Purchasers pursuant to the Securities Purchase Agreement that the Grantor shall
have granted the security interest contemplated by this Agreement.
 
D.           The Grantor will derive substantial direct and indirect benefit
from the transactions contemplated by the Securities Purchase Agreement.
 
Now, Therefore, in consideration of the premises and in order to induce the
Purchasers to purchase the H Notes from the Grantor as set forth in the
Securities Purchase Agreement and for other good and valuable consideration, the
Grantor hereby agrees with the Agent for the ratable benefit of the Purchasers
as follows:
 
 
1

--------------------------------------------------------------------------------

 
SECTION 1.   Secured Note.
 
(a)         As collateral security for the full, prompt, complete and final
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the entire outstanding principal balance of and all unpaid accrued
interest on the H Notes (including any interest that accrues after the
commencement of bankruptcy), and the obligation of Grantor to pay any fees,
costs or expenses of the holders of the H Notes (the “H Holders”) and the Agent
under the H Notes (collectively, the “Secured Obligations”), Grantor hereby
assigns, conveys, mortgages, pledges, hypothecates and transfers to the Agent,
on behalf of and for the benefit of the H Holders, and hereby grants to the
Agent, on behalf of and for the benefit of the H Holders, a security interest in
and to all of Grantor’s right, title, and interest in, to and under the
following, whether now owned or hereafter acquired (all of which being
collectively referred to herein as the “Collateral”): that certain Deposit
Account No. [__________] (the “Collateral Account”) held in the name of Grantor
at [______________] (“Depositary Bank”) and any cash or other monies, funds or
amounts therein, whether or not restricted or designated for a particular
purpose, and all Proceeds (as defined in the UCC) thereof.  “UCC” means the
Uniform Commercial Code as the same may from time to time be in effect in the
State of New York (and each reference in this Agreement to an Article thereof
shall refer to that Article as from time to time in effect; provided, however,
in the event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of the Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code (including the Articles thereof) as in effect at such
time in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.
 
(b)        Upon the occurrence and during the continuance of an Event of Default
under the H Notes (as defined therein), the Agent, on behalf of and for the
benefit of all the H Holders, may exercise, in addition to all other rights and
remedies granted to it under the H Notes or at law or in equity, all rights and
remedies of a secured party under the UCC.  In taking actions pursuant to this
Agreement, the Agent shall act in good faith and in a manner that it reasonably
believes treats all holders of H Notes proportionately.
 
(c)         Grantor shall, at the sole expense of Grantor, execute and deliver
and cause the Depositary Bank to execute and deliver a control agreement, in
form and substance acceptable to the Agent, with respect to the Deposit Account
in order to perfect the security interest created hereunder in favor of the
Agent on behalf of and for the benefit of the H Holders (including giving the
Agent “control” over the Deposit Account within the meaning of the applicable
provisions of Article 9 of the UCC).
 
(d)         The security interest granted pursuant to this Agreement shall
terminate if, at any time after six months following the Closing: (A) the
Grantor files a Form 8-K with the United States Securities and Exchange
Commission (the “Security Release Filing”) showing that, as of the date of such
Security Release Filing, the daily trading volume of the Grantor’s Common Stock,
as reported by the Trading Market, for each of the ten (10) Trading Days prior
to the date on which such Security Release Filing is filed equals or exceeds
one-tenth (1/10) of the number of shares underlying the H Notes on the date of
such Security Release Filing; and (B) the daily VWAP of the Grantor’s Common
Stock for each of the ten (10) Trading Days prior to the date on which such
Security Release Filing is made is greater than the Conversion Price by an
amount equal to or greater than 200% of the Conversion Price on the date of the
Security Release Filing.  Such release of the security interest shall occur on
the date that is thirty (30) calendar days following the date of the Security
Release Filing.  The security interest shall also be released (x) dollar for
dollar upon any conversion of any part of the H Notes or (y) upon the approval
of each holder of the then outstanding H Notes with respect to such holder’s H
Notes only.
 
 
2

--------------------------------------------------------------------------------

 
(e)        The Proceeds of any sale, disposition or other realization upon all
or any part of the Collateral shall be promptly distributed by the Agent in the
following order of priorities:
 
  First, to the Agent and any H Holder in an amount sufficient to pay in full
the out-of-pocket reasonable costs of the Agent or such H Holder in connection
with such sale, disposition or other realization, including all reasonable
out-of-pocket fees, costs, expenses, liabilities and advances incurred or made
by the Agent or any H Holder in connection therewith, including, without
limitation, reasonable out-of-pocket attorneys’ fees;
 
  Second, to the H Holders in amounts proportional to the Pro Rata (as defined
below) share of the then unpaid Secured Obligations of each H Holder; and
 
  Finally, upon payment in full of the Secured Obligations, to Grantor or its
representatives, in accordance with the UCC or as a court of competent
jurisdiction may direct.
 
“Pro Rata” means, as to any H Holder at any time, the percentage equivalent at
such time of such H Holder’s aggregate unpaid principal amount of H Notes,
divided by the combined aggregate unpaid principal amount of all H Notes of all
H Holders.
 
(f)          Until the full release of the security interest in the Collateral,
Grantor hereby irrevocably constitutes and appoints Agent, and any officer or
agent of Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full, irrevocable power and authority in the place and
stead of Grantor and in the name of Grantor or in its own name, from time to
time at Agent’s discretion, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement.  Agent agrees that, except upon the
occurrence and during the continuation of an Event of Default, it shall not
exercise the power of attorney or any rights granted to Agent pursuant to this
Section 1(f).  Grantor hereby ratifies, to the extent permitted by law, all that
said attorney shall lawfully do or cause to be done by virtue hereof.  The power
of attorney granted pursuant to this Section 1(f) is a power coupled with an
interest and shall be irrevocable until the Secured Obligations are completely
and indefeasibly paid and performed in full.
 
(g)         If Grantor fails to perform any agreement contained herein or in the
H Notes, the Agent may, as the Agent deems necessary to protect the security
interest granted in the Collateral or to protect the value thereof, but without
any obligation to do so and without notice, itself perform, or cause performance
of, such agreement, and the expenses of the Agent incurred in connection
therewith shall be payable by Grantor under the H Note and shall constitute
Secured Obligations secured hereby.
 
 
3

--------------------------------------------------------------------------------

 
SECTION 2.   Representations and Warranties; Covenants.
 
(a)         All filings and other actions (including the execution and delivery
of deposit account control agreements) necessary or reasonably desirable to
perfect and protect the security interest in the Collateral of Grantor created
under this Agreement have been or are concurrently herewith being duly made or
taken and are in full force and effect, and this Agreement creates in favor of
the Agent for the benefit of the Purchasers a valid and, together with such
filings and other actions, perfected first priority security interest in the
Collateral of Grantor, securing the payment of the Secured Obligations.
 
(b)         Except for the security interest granted to the Agent under this
Agreement, Grantor is the sole legal and equitable owner of the Collateral in
which it purports to grant a security interest hereunder, having good and
marketable title thereto, free and clear of any and all liens, security
interests or other encumbrances.
 
(c)         From the date hereof until the full release of the security interest
in the Collateral, (i) Grantor shall not sell, lease, transfer or otherwise
dispose of any of the Collateral, or attempt or contract to do so, and (ii)
Grantor shall not, directly or indirectly, create, permit or suffer to exist,
and shall defend the Collateral against and take such other action as is
necessary to remove, any lien, security interest or other encumbrance on the
Collateral.
 
SECTION 3.   Amendments; Waivers.  No amendment or waiver of any provision of
this Agreement, and no consent to any departure herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Agent, acting
with the approval of the holders of at least 66.7% of the combined principal
amount of all H Notes then outstanding, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No failure on the part of the Agent or any other Purchaser to exercise,
and no delay in exercising any right hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.
 
SECTION 4.   Notices; Etc.  All notices and other communications provided for
hereunder shall be in writing and mailed, telecopied, e-mailed, or delivered to
its address, telecopier number or e-mail address set forth opposite the
Grantor’s or the Agent’s name on the signature pages hereto or, as to any party,
at such other address, telecopier number or e-mail address as shall be
designated by such party in a written notice to the other party.  All such
notices and other communications shall, when mailed, telecopied, e-mailed, or
delivered, be effective when deposited in the mails or telecopied, sent by
e-mail, or delivered, respectively, addressed as aforesaid; except that notices
and other communications to the Agent shall not be effective until received by
the Agent.  Delivery by telecopier or by e-mail of an executed counterpart of
any amendment or waiver of any provision of this Agreement shall be effective as
delivery of an original executed counterpart thereof.
 
SECTION 5.   Continuing Security Interest; Assignments under the Securities
Purchase Agreement.  This Agreement shall create a continuing security interest
in the Collateral and shall (a) remain in full force and effect until the
payment in full of the Secured Obligations, (b) be binding upon the Grantor, its
successors and assigns and (c) inure, together with the rights and remedies of
the Agent hereunder, to the benefit of the Purchasers and their respective
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), any Purchaser may assign or otherwise transfer all or any
portion of its rights and obligations under the Securities Purchase Agreement as
permitted thereunder to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Purchaser
herein or otherwise, in each case as provided in the Securities Purchase
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
SECTION 6.   Termination. Upon the payment in full of the Secured Obligations,
the pledge, assignment and security interest granted hereby shall terminate and
all rights to the Collateral shall revert to the Grantor.  Upon any such
termination, the Agent will, at the Grantor’s expense, execute and deliver to
Grantor such documents as Grantor shall reasonably request to evidence such
termination.  Notwithstanding the foregoing, this Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against Grantor for liquidation or reorganization, should Grantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s
property and assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
SECTION 7.    Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
 
SECTION 8.   Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York without regard to
principles thereof regarding conflict of laws, except to the extent that the UCC
provides for the application of the law of a different jurisdiction.
 
 
 
5

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
                                           

 
Genta Incorporated,
a Delaware corporation
         
 
By:
        Name: Raymond P. Warrell, Jr., M.D.       Title: Chairman and Chief
Executive Officer          



 



 
Address for Notices:
 
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
Attention: Raymond P. Warrell, Jr., M.D.
Telephone No.: (908) 286-9800
 







 


Security Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, the Agent has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.
 
 
 

 
Tang Capital Partners, L.P.,
as Agent
         
 
By:
/s/        Name:       Title:  



 
Address for Notices:
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 







